DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are pending in this application and are addressed below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior German Patent Application No. DE 10 2020 006 235.0 filed on October 9, 2020, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSes) filed on October 8, 2021 and February 25, 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSes have been considered by the Examiner.  Initialed copies of the considered IDSes are enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. In particular, Claim 3 recites “the heat exchanger is arranged in a direction extending perpendicularly to a flow direction of the air flow in the inlet channel.” As shown in FIG. 2 of the present application, a flow direction of the air flow 112 through the inlet channel 111 is depicted as moving horizontally from left to right. FIG. 3 of the present application also depicts the heat exchanger 140 as extending horizontally from left to right. Thus, it appears that the drawings show a heat exchanger that is parallel to the flow direction of the air flow in the inlet channel rather than a heat exchanger that is arranged perpendicular to the flow direction in the inlet channel. As such, the features recited in Claim 3 are not shown in the present drawings. Therefore, the above-cited features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 6, lines 16-17 of the specification recites “the air which flows transversely realtive to the inlet channel” and appears to include a typographical issue (emphasis added). It is suggested that the passage be replaced with -- the air which flows transversely relative to the inlet channel --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites “wherein the air direction element has a plurality of outlet channels, wherein a heat exchanger is arranged in each case in at least two outlet channels.” First, it is unclear whether the “at least two outlet channels” are taken from the previously recited “plurality of outlet channels,” or if the “at least two outlet channels” are intended to introduce an additional set of outlet channels that are separate from the “plurality of outlet channels”. Second, Claim 1 already introduces “a heat exchanger in the outlet channel” and it is unclear whether Claim 5’s recitation of “wherein a heat exchanger is arranged in each case in at least two outlet channels” introduces two additional heat exchangers associated within the at least two outlet channels in addition to the heat exchanger already provided in Claim 1. Lastly, the phase “in each case” has been interpreted as describing in each instance or in each scenario rather than describing the heat exchangers being arranged in a case structure (e.g., casing or shell). If Applicant intends for the heat exchangers to be arranged in a physical case structure, then “each case” does not appear to have clear antecedent basis support. For the purposes of examination, the claim has been interpreted to require one or more outlet channels or openings, and at least one heat exchanger associated with the one or more outlet channels or openings.
Regarding Claim 10, the claim recites “wherein the aircraft is a jet engine” and “wherein the engine is a jet engine or a ramjet engine.” It is unclear how the aircraft which comprises the engine, and the engine itself can both be jet engines. For the purposes of examination, the claim has been interpreted as requiring the engine to be either a jet engine or a ramjet engine.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2019/0285000 to Geliot et al (“Geliot”).
Regarding Claim 1, Geliot discloses an air direction arrangement for an aircraft (an air-drawing system 200; see e.g., para. 0034-0036 and FIG. 2) comprising:
an inlet opening and an inlet channel connected thereto (air is supplied to the dual-flow engine 110 by a fan, and an internal opening upstream of the fan can be considered as an inlet opening and the internal passage immediately downstream of the fan can be considered as an inlet channel; see e.g., para. 0004 and 0033) and which is at least partially surrounded by an outer wall (both the opening upstream of the fan and the passage immediately downstream of the fan are surrounded by an outer skin 112 of the dual-flow jet engine 110; see e.g., para. 0032-0033 and FIG. 2);
wherein the inlet channel is configured to guide air to an engine of the aircraft (air drawn by the fan is supplied to a compression stage 202 and to a secondary jet 204; see e.g., para. 0033 and FIG. 2);
wherein the outer wall has at least one outlet channel and at least one outlet element (the outer skin 112 includes an outlet opening with a shutter 210 and a passageway extending between the secondary jet 204 and the shutter 210; see e.g., para. 0041 and FIG. 2);
wherein the outlet element is configured to selectively release or close the outlet channel for an air flow from the inlet channel into an environment of the aircraft (the shutter 210 is configured to selectively open and close to allow air passed through the fan and the secondary jet 204 to pass through the openwork grating 114 and into an external environment of the aircraft; see e.g., paras. 0036-0042 and FIGS. 2-4); and
wherein the air direction arrangement has a heat exchanger in the outlet channel to discharge thermal energy to the air flow flowing from the inlet channel into the environment of the aircraft (a heat exchanger 208 is operatively coupled to the passage extending from the secondary jet 204 to the shutter 210 and discharges thermal energy to air traveling from the secondary jet 204 to the shutter 210; see e.g., paras. 0036-0042 and FIGS. 2-4).
Regarding Claim 2, Geliot discloses wherein the heat exchanger is outside a flow cross section which is at least partially surrounded by the inlet channel between the inlet opening and the engine (a cross-section taken in the passage immediately downstream from the fan (i.e., 1 mm downstream from the fan) is located between the opening upstream of the fan and the engine core, and the heat exchanger 208; see e.g., paras. 0004 and 0033).
Regarding Claim 4, Geliot discloses wherein the air direction arrangement has a plurality of outlet elements which together close an outlet channel in which the heat exchanger is arranged (the shutter 210 includes a plurality slats for selectively closing off openings of the openwork grating 114; see e.g., para. 0039 and FIGS. 3-4).
Regarding Claim 5, as best interpreted, Geliot discloses wherein the air direction element has a plurality of outlet channels, wherein a heat exchanger is arranged in each case in at least two outlet channels (the heat exchanger 208 is disposed between the passage extending between the secondary jet 204 and the plurality of openings associated with the openwork grating 114; see e.g., FIG. 2).
Regarding Claim 7, Geliot discloses an actuation member mechanically coupled to the outlet element; and wherein the actuation member is configured to move the outlet element from a closed position into an open position (a motor 212 and an rod 214 are mechanically coupled to the shutter 210 to actuate the shutter 210 between open and closed positions; see e.g., para. 0048 and FIG. 2).
Regarding Claim 9, Geliot discloses an aircraft (an aircraft 100; see e.g., para. 0030 and FIG. 1) comprising:
a fuselage (a fuselage 102; see e.g., para. 0030 and FIG. 1);
an engine (a dual-flow jet engine 110; see e.g., para. 0030 and FIG. 1); and
an air direction arrangement which on or in the fuselage according to claim 1, wherein the air direction arrangement is arranged to supply the engine with air (the air-drawing system 200 is arranged to supply air to the dual-flow jet engine 110; see e.g., para. 0004 and 0033).
Regarding Claim 10, as best interpreted, Geliot discloses wherein the aircraft is a jet engine; and wherein the engine is a jet engine or a ramjet engine (the engine is a dual-flow jet engine 110).

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2008/0006022 to Schwarz et al (“Schwarz”). Schwarz was cited in the IDS submitted on February 25, 2022.
Regarding Claim 1, Schwarz discloses an air direction arrangement for an aircraft (a fan duct lower bifurcation structure 10 for a turbofan engine 20; see e.g., FIGS. 1, 2 and 5 and para. 0017) comprising:
an inlet opening and an inlet channel connected thereto (an opening upstream of a fan 21 of the turbofan engine 20 can be considered as an inlet opening and the internal passage immediately downstream of the fan 21 can be considered as an inlet channel; see e.g., para. 0019 FIGS. 1, 2 and 5) and which is at least partially surrounded by an outer wall (an external surface of an outer shroud of the turbofan engine 20 surrounds both the inlet opening and inlet channel; see e.g., FIGS. 2 and 5);
wherein the inlet channel is configured to guide air to an engine of the aircraft (the inlet channel is configured to guide air through the turbofan engine 20; see e.g., FIGS. 1, 2 and 5);
wherein the outer wall has at least one outlet channel and at least one outlet element (an external surface of the outer shroud defines at least one exit 16 for an airstream cooling duct 11, and the at least one exit 16 can be selectively closed by an exit flap 16' and/or a fan duct nozzle 22; see e.g., para. 0017-0018 and FIG. 1, 2, and 5);
wherein the outlet element is configured to selectively release or close the outlet channel for an air flow from the inlet channel into an environment of the aircraft (the exit flap 16' and/or the fan duct nozzle 22 can be selectively rotated to control an amount of air passing through the airstream cooling duct 11; see e.g., para. 0017-0018 and FIG. 1, 2, and 5); and
wherein the air direction arrangement has a heat exchanger in the outlet channel to discharge thermal energy to the air flow flowing from the inlet channel into the environment of the aircraft (a heat exchanger 14 is positioned in the airstream cooling duct 11 and is operable to discharge thermal energy released from the lubricating oil to air passing through the airstream cooling duct 11; see e.g., paras. 0017 and 0021 and FIGS. 1, 2 and 5).
Regarding Claim 2, Schwarz discloses wherein the heat exchanger is outside a flow cross section which is at least partially surrounded by the inlet channel between the inlet opening and the engine (the heat exchanger 14 is positioned outside a flow cross section taken immediately downstream of the fan 21 and upstream of the airstream cooling duct 11; see e.g., FIGS. 2 and 5).
Regarding Claim 3, Schwarz discloses wherein the heat exchanger is arranged in a direction extending perpendicularly to a flow direction of the air flow in the inlet channel between an inner side and an outer skin of the outer wall (as shown in FIG. 2, the heat exchanger 14 has a height (extending in the up-down direction) that is perpendicular to a flow direction of air passing through the inlet channel (air flow moving in the left-to-right direction); additionally or alternatively, as shown in FIG. 5, the heat exchanger 14 has a lateral depth (i.e., starboard to port direction) that is also perpendicular to a flow direction of air passing through the inlet channel (air flow moving in the left-to-right direction)).
Regarding Claim 7, Schwarz discloses an actuation member mechanically coupled to the outlet element; and wherein the actuation member is configured to move the outlet element from a closed position into an open position (the flaps 12', 16' are operated using an angle positioning actuator or motor 17 via a proportional linkage arrangement 17'; see e.g., para. 0019 and FIGS. 1, 2, and 5).
Regarding Claim 8, Schwarz discloses wherein the outlet element is an outlet flap and extends in a closed position flush with an outer skin of the outer wall (as shown in FIG. 5, the flap 16' is operable to close flush with the external surface of the outer shroud of the turbofan engine 20; see e.g., FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0006022 to Schwarz et al (“Schwarz”).
Regarding Claim 9, Schwarz discloses that the turbofan engine 20 is used in an aircraft, but does not expressly discuss or show the associated aircraft as having a fuselage. However, it is well known in the art that conventional aircrafts include a fuselage and that turbofan engines are attached to a tail portion of the fuselage and/or attached to wings extending from the fuselage of an aircraft. An engine attached to an aircraft enables the aircraft to be propelled and/or provide electrical power to the aircraft (see e.g., Schwarz at para. 0004).
Thus, it would have been obvious to one skilled in the art at the time of filing to mount the turbofan engine 20 and associated bifurcation structure 10 of Schwarz to an aircraft with a fuselage for the predictable result of providing propulsion and/or electrical power to the aircraft while maintaining an appropriate engine lubrication oil temperature during operation of the turbofan engine.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0006022 to Schwarz et al (“Schwarz”), as applied to Claim 1 above, and further in view of U.S. Publication No. 2011/0180242 to Urata et al. (“Urata”).
Regarding Claim 6, Schwarz discloses that the heat exchanger 14 includes tubes to cool lubricating oil using air passing through the airstream cooling duct 11 (see e.g., Schwarz at para. 0017). However, Schwarz does not expressly discuss or show the use of a plate heat exchanger for exchanging heat between lubricant oil and air.
In the same field of endeavor, Urata discloses a stack type heat exchanger for use as an aircraft engine oil cooler (see e.g., Urata at Abstract). In particular, Urata indicates it is known in the art to use air-cooled oil coolers configured as either plate-fin type or shell-and-tube type heat exchanges (see e.g., Urata at para. 0004).
Thus, it would have been obvious to one skilled in the art at the time of filing to have substituted the tube heat exchanger of Schwarz with a plate-fin type heat exchanger, in light of the teachings of Urata, by applying a known technique to a known device for the predictable result of exchanging heat from lubricating oil circulating within a plate-fin type heat exchanger to air flowing over the plate-fin type heat exchanger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,477,039 to Boulton et al. discloses a vented cowl with a variable geometry inlet (see FIGS. 4 and 5).
U.S. Publication No. 2019/0055902 to Stone et al. discloses a turbofan engine including a movable element 32 for directing airflow 38 from a bypass duct (see FIG. 3).
U.S. Publication No. 2019/0014687 to Snyder discloses plate heat exchanges positioned within a bypass duct (see FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642